Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of July 25, 2013, among DELIA*S, INC., a Delaware corporation (the “Lead
Borrower”), the Persons named on Schedule 1.01 to the Credit Agreement referred
to below (collectively, together with the Lead Borrower, the “Borrowers”), the
Persons named on Schedule 1.02 to the Credit Agreement referred to below
(collectively, the “Guarantors”), each lender party hereto (collectively, the
“Lenders” and individually, a “Lender”), and SALUS CAPITAL PARTNERS, LLC, as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).

RECITALS

A. The Borrowers, the Guarantors, the Lenders and the Agent are party to that
certain Credit Agreement dated as June 14, 2013 (as amended, supplemented,
modified and in effect from time to time, the “Credit Agreement”), pursuant to
which the Lenders agreed, subject to the terms and conditions set forth therein,
to make certain loans and provide other financial accommodations to the
Borrowers. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.

B. The Borrowers and Guarantors have requested that the Agent and the Lenders
make certain changes to the Credit Agreement as set forth herein. The Agent and
the Lenders are willing to make such changes to the Credit Agreement, on the
terms and subject to the conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Borrowers, the Guarantors, the Lenders and the Agent hereby
agree as follows:

1. RATIFICATION AND REAFFIRMATION OF OBLIGATIONS AND LIENS.

(a) Each Loan Party hereby ratifies and reaffirms the validity and
enforceability of all of the Obligations (including, without limitation, all
Obligations under Section 2.09 of the Credit Agreement) and of the Credit
Agreement and the other Loan Documents, and agrees that its obligations under
the Credit Agreement, the other Loan Documents and this Amendment are its legal,
valid and binding obligations enforceable against it in accordance with the
respective terms thereof. Each Loan Party further acknowledges and agrees that
all payments to be made by such Loan Party under the Credit Agreement shall be
made without condition or deduction for any counterclaim, defense, recoupment or
set-off in accordance with the terms of the Credit Agreement and the other Loan
Documents.

(b) Each Loan Party hereby ratifies and reaffirms all of the Liens heretofore
granted pursuant to the Credit Agreement and the other Loan Documents as
Collateral for the Obligations incurred pursuant to the Credit Agreement and the
other Loan Documents, and acknowledges that all of such Liens, and all
Collateral heretofore pledged as security for the Obligations, continues to be
and remains Collateral for the Obligations from and after the date hereof.



--------------------------------------------------------------------------------

2. AMENDMENTS TO CREDIT AGREEMENT.

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following defined terms in the appropriate alphabetical order
therein:

““Convertible Notes” means those certain Convertible Notes substantially in the
form attached as Exhibit A to the Second Amendment to Credit Agreement issued by
the Lead Borrower on or about the Second Amendment Effective Date in favor of
certain investors acceptable to Agent, which, under certain circumstances, are
automatically convertible to common stock of the Lead Borrower.”

““Convertible Note Account” means that certain DDA ending in –2850 with JPMorgan
Chase Bank, N.A. in the name of the Lead Borrower, into which the proceeds of
the Convertible Notes shall be deposited, which account shall be subject to a
blocked account agreement in favor of the holders of the Convertible Notes;
provided, however, the Convertible Note Collateral shall constitute the sole
security for the Convertible Notes.”

““Convertible Note Collateral” means the Convertible Note Account, all amounts
on deposit therein from time to time, and all proceeds thereof.”

““Second Amendment Effective Date” means July 25, 2013.”

““Securities Purchase Agreement” means that certain Securities Purchase
Agreement entered into on or about the Second Amendment Effective Date among
certain of the Loan Parties and the holders of the Convertible Notes.”

(b) Section 1.01 (Defined Terms) of the Credit Agreement hereby is amended by
deleting clause (n) of the definition of “Permitted Encumbrances” and inserting
in lieu thereof the following:

““(n) for so long as the Convertible Notes remain outstanding, Liens in favor of
Prendel LLC, as agent for the holders of the Convertible Notes solely on the
Convertible Note Collateral (but not on any other Loan Party assets), but only
so long as no Loan Party has granted a Lien to any other Person on the
Convertible Note Collateral;”

(c) Section 1.01 (Defined Terms) of the Credit Agreement hereby is amended by
deleting clauses (h) and (i) of the definition of “Permitted Indebtedness” and
inserting in lieu thereof the following:

“(h) Indebtedness consisting of Guarantees of one Loan Party of Permitted
Indebtedness of another Loan Party;

(i) Indebtedness pursuant to the Convertible Notes, so long as the principal
amounts evidenced thereby do not exceed $27,000,000 in the aggregate and such
amounts are only secured by the Convertible Note Collateral; and

(j) Indebtedness not otherwise specifically described herein in an aggregate
principal amount not to exceed $250,000 in the aggregate.”

 

2



--------------------------------------------------------------------------------

(d) Section 6.13 (Cash Management) of the Credit Agreement hereby is amended by
inserting the following as a new clause (g) thereof:

“(g) Notwithstanding anything to the contrary contained herein, the Loan
Parties: (i) shall immediately deposit all proceeds of the Convertible Notes
into the Convertible Note Account upon receipt thereof and shall not comingle
such amounts with any other Loan Party assets; (ii) represent, warrant, and
agree that no other funds or amounts shall, at any time, be deposited into, or
otherwise maintained in, the Convertible Note Account (other than interest on
the amounts so deposited), and (iii) at all times prior to the earlier of the
repayment of the Convertible Notes at maturity, upon acceleration, or the
conversion of such amounts into Equity Interest of the Lead Borrower in
accordance with the terms thereof, the Loan Parties shall not withdraw, or
permit to be withdrawn, any funds from the Convertible Note Account without the
written consent of the Agent. Further, the Agent and Lenders agree that, unless
and until the Convertible Notes are automatically converted into Equity
Interests in accordance with Section 3(a) of such Convertible Notes: (i) the
Convertible Note Collateral shall not constitute “Collateral” under the Loan
Documents, (ii) the Loan Parties shall not be required to ACH or wire the funds
on deposit in the Convertible Note Account to the Concentration Account as
required under Section 6.13(c), and (iii) notwithstanding the requirements of
Section 2.05(e), the Loan Parties shall not be required to use the proceeds of
the Convertible Notes to prepay the Loans in accordance with Section 2.05(e).
However, when and if the Convertible Notes are converted into Equity Interests
in accordance with Section 3(a) of such Convertible Notes: (i) such amounts
shall automatically constitute “Collateral” under the Loan Documents, (ii) the
Loan Parties shall promptly deliver evidence of termination of any Lien on such
amounts in favor of the holders of the Convertible Notes, and (iii) such amounts
shall be used to prepay the Loans in accordance with Section 2.05(e).”

(e) Section 7.07 (Prepayments of Indebtedness) of the Credit Agreement is hereby
amended by deleting clause (a) thereof and inserting in lieu thereof the
following:

“(a) (i) regularly scheduled or mandatory repayments, repurchases, redemptions
or defeasances of the Convertible Notes, so long as all principal payments made
on the Convertible Notes are made solely with funds in the Convertible Note
Account (but not from any other Loan Party funds, accounts, or other assets);
and (ii) as long as no Default or Event of Default then exists, (1) regularly
scheduled or mandatory repayments, repurchases, redemptions or defeasances of
Permitted Indebtedness (other than Subordinated Indebtedness and any
Indebtedness owing under the Daisy License Agreement, the Media Services
Agreement, or the Convertible Notes), (2) regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Subordinated Indebtedness
in accordance with the subordination terms thereof or the applicable
subordination agreement relating thereto, and as long as the Payment Conditions
are satisfied and in accordance with the Business Plan, and (3) regularly
scheduled or mandatory payments of any Indebtedness owing under the Daisy
License Agreement and the Media Services Agreement;”

(f) Section 7.09 (Transactions with Affiliates) of the Credit Agreement is
hereby amended by deleting clause (d) thereof and inserting in lieu thereof the
following:

“(d) the issuance of Equity Interests in the Lead Borrower to any officer,
director, employee, consultant of the Lead Borrower or any of its Subsidiaries,
or, solely in connection with the issuance of Equity Interests (including the
Convertible Notes and shares of capital stock issuable on the conversion of the
Convertible Notes) issued on the Second Amendment Effective Date, other
Affiliates of the Lead Borrower of any of its Subsidiaries,”

 

3



--------------------------------------------------------------------------------

(a) Section 8.01 (Events of Default) of the Credit Agreement is hereby amended
by inserting the following as a new clause (r) thereof:

“(r) Convertible Notes. (i) At any time prior to Stockholder Approval (as such
term is defined in the Securities Purchase Agreement) and the automatic
conversion of the Convertible Notes, the occurrence of an event described in
clause (i) of the term “Event” (as such term is defined in the Securities
Purchase Agreement) or the entitlement of any person to any “Event Payments” (as
such term is defined in the Securities Purchase Agreement) in connection with
such clause (ii) “Event”, in each case that has not been waived or deferred by
the holders of the Convertible Notes until after Stockholder Approval and such
conversion, or (ii) any Loan Party or any Subsidiary thereof (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Convertible Note or the
Securities Purchase Agreement (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement), or (B) fails to observe or perform any other agreement or
condition relating to any Convertible Note or the Securities Purchase Agreement
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, in each case the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of any Guarantee thereof (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded.”

3. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective only upon
the satisfaction of all of the following conditions precedent:

(a) The Agent shall have received this Amendment, duly executed by each Loan
Party, as applicable, the Agent, and the Lenders;

(b) To the extent that the Loan Parties enter into a negative pledge with
respect to any of their assets in connection with the Convertible Notes or the
issuance of Equity Interests taking place on our about the Second Amendment
Effect Date, the Loan Parties shall have delivered to the Agent a copy of the
document in which such pledge appears, the terms of which pledge shall be in
form and substance acceptable to the Agent and Lenders and shall, in no way,
impact the Agent’s Liens on the Collateral or any of its rights under the Loan
Documents; and

(c) The Lead Borrower shall have paid in full all invoiced Credit Party Expenses
in connection with the preparation, execution, delivery and administration of
this Amendment. The fees and expenses described in this clause (c) shall be
fully earned and payable as of the Second Amendment Effective Date, and no
portion thereof shall be refunded or returned to the Lead Borrower or any other
Loan Party under any circumstances.

4. EQUITY RAISE. In the event that the Lead Borrower shall actually issue the
Convertible Notes, then on or before the close of business on the date of the
closing of the issuance of the Convertible Notes, the Lead Borrower will furnish
the Agent with evidence that, contemporaneously therewith, the Lead Borrower
shall have issued certain additional Equity Interests in the form of common
stock of the Lead Borrower, and the Agent shall have received the Net Proceeds
from such issuance as a prepayment of the Loans in accordance with
Section 2.05(e). The Loan Parties acknowledge and agree that the failure to do
so shall constitute an Event of Default under Section 8.01(b) of the Credit
Agreement. The Loan Parties further agree that they shall provide prompt written
notice to the Agent of any default or event of default under the Convertible
Notes or the Securities Purchase Agreement, as well as the occurrence of any
“Event” under the Securities Purchase Agreement. The Agent hereby expressly
reserves the right to implement Availability Reserves with respect to any
amounts due or otherwise owed under the Convertible Notes other than those
amounts payable from the Convertible Note Account.

 

4



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES. Each Loan Party represents, warrants and
covenants that:

(a) The execution, delivery and performance of this Amendment, the Credit
Agreement and the other Loan Documents, and the transactions contemplated
hereunder and thereunder, are all within such Loan Party’s powers, have been
duly authorized and do not and will not (i) contravene the terms of such Loan
Party’s Organization Documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under (A) any Material Contract or any Material Indebtedness
to which such Loan Party is a party or affecting such Loan Party or the
properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any
material Laws;

(b) The issuance of Equity Interests described in Section 4 above does not
violate the terms and conditions of the Credit Agreement, as hereby amended;

(c) No event or circumstance has occurred and is continuing that would
constitute a Default or an Event of Default;

(d) The representations and warranties contained in the Credit Agreement and the
other Loan Documents were true and correct in all material respects as of the
date made and, except to the extent that such representations and warranties
relate expressly to an earlier date, remain true and correct in all material
respects as of the date hereof (provided, that in the case of any representation
and warranty qualified by materiality, such representation and warranty shall be
true and correct in all respects (after giving effect to such materiality
qualification)); and

(e) Such Loan Party has read and fully understands each of the terms and
conditions of this Amendment and is entering into this Amendment freely and
voluntarily, without duress, after having had an opportunity for consultation
with independent counsel of its own selection and not in reliance upon any
representations, warranties or agreements made by the Agent or any Lender and
not set forth in this Amendment.

6. RELEASE. In consideration of the agreements of the Agent and the Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges the Agent and each Lender and their respective successors and
assigns, and their respective present and former shareholders, Affiliates,
trustees, subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to,

 

5



--------------------------------------------------------------------------------

or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Each Loan
Party agrees that no fact, event, circumstance, evidence or transaction which
could now be asserted or which may hereafter be discovered shall affect in any
manner the final, absolute and unconditional nature of the release set forth
herein.

7. FULL FORCE AND EFFECT; ENTIRE AGREEMENT. Except to the extent expressly
provided in this Amendment, the terms and conditions of the Credit Agreement and
each other Loan Document shall remain in full force and effect. This Amendment,
the Credit Agreement and the other Loan Documents constitute and contain the
entire agreement of the parties hereto and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.

8. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile or other
electronic means also shall deliver a manually executed counterpart of this
Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

9. NO THIRD PARTIES BENEFITED. This Amendment is made and entered into for the
sole benefit of the Borrowers, the Guarantors, the Agent and the Lenders, and
their permitted successors and assigns, and except as otherwise expressly
provided in this Amendment, no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

11. SEVERABILITY. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first
written above.

 

DELIA*S, INC., as Lead Borrower By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer DELIA*S DISTRIBUTION COMPANY, as a
Borrower By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer A MERCHANDISE, LLC, as a Borrower
By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer DELIA*S OPERATING COMPANY, as a
Borrower By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer DELIA*S RETAIL COMPANY, as a
Borrower By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer DELIA*S GROUP INC., as a Borrower
By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer

[SIGNATURE PAGE – SECOND AMENDMENT]



--------------------------------------------------------------------------------

DELIA*S BRAND LLC, as a Borrower By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer AMG DIRECT, LLC, as a Borrower By:  

/s/ David Dick

Name:   David Dick Title   CFO & Treasurer DELIA*S ASSETS CORP., as a Guarantor
By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer DACCS, INC., as a Guarantor By:  

/s/ David Dick

Name:   David Dick Title:   CFO & Treasurer

[SIGNATURE PAGE – SECOND AMENDMENT]



--------------------------------------------------------------------------------

SALUS CAPITAL PARTNERS, LLC, as Administrative Agent, as Collateral Agent, and
as a Lender By:  

/s/ Jonas D.L. McCray

Name:   Jonas D.L. McCray Title:   Senior Vice President

[SIGNATURE PAGE – SECOND AMENDMENT]



--------------------------------------------------------------------------------

SALUS CLO 2012-1, LTD., as a Lender By:  

/s/ Robert F. Kuppens

Name:   Robert F. Kuppens Title:   Senior Vice President

[SIGNATURE PAGE – SECOND AMENDMENT]



--------------------------------------------------------------------------------

Exhibit A

Form of Convertible Note

(see attached)



--------------------------------------------------------------------------------

THESE SECURITIES (AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES) HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OR CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION 3 HEREOF.

dELiA*s, Inc.

SECURED CONVERTIBLE NOTE

 

Issuance Date: [            ], 2013   Original Principal Amount: U.S.
$[            ]

Note No.:

FOR VALUE RECEIVED, dELiA*s, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to [                    ] or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
in connection with the automatic conversion of this Note, the “Principal”) on
the Maturity Date and to pay interest (“Interest”) on any outstanding Principal
at the Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same is paid in full, whether upon
the Maturity Date, the Conversion Date (as defined below) or otherwise (in each
case in accordance with the terms hereof). Upon payment in full of all Principal
and Interest payable hereunder (or upon conversion of this Note (as defined
below) in accordance with Section 3 hereof, together with payment of any
Interest due and owing upon conversion in accordance with Section 3 hereof),
this Note shall be surrendered to the Company for cancellation. This Secured
Convertible Note (including all Secured Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) is one of an issue of Secured
Convertible Notes issued pursuant to the Purchase Agreement (as defined below)
on the Issuance Date (collectively, the “Notes” and such other Secured
Convertible Notes, the “Other Notes”). Certain capitalized terms used herein are
defined in Section 24.



--------------------------------------------------------------------------------

1. PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal and all accrued
and unpaid Interest. Any such payment shall be applied pro rata to the Note and
the Other Notes in accordance with the respective Principal amounts thereof. The
Company may not prepay any portion of the outstanding Principal or accrued and
unpaid Interest.

2. INTEREST; INTEREST RATE. Interest on this Note shall (i) accrue at the
Interest Rate, (ii) commence accruing on the Issuance Date, (iii) be computed on
the basis of a 365-day year for the actual number of days elapsed, and (iv) be
payable in cash to the Holder on the earlier of the Conversion Date and the
Maturity Date. From and after the occurrence and during the continuance of any
Event of Default, the applicable Interest Rate shall automatically be increased
by two percent (2%) per annum above the Interest Rate otherwise applicable in
accordance with the terms hereof (the “Default Rate”). In the event that such
Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure.

3. CONVERSION. This Note shall be convertible into validly issued, fully paid
and non-assessable shares of Common Stock (as defined below), on the terms and
conditions set forth in this Section 3.

(a) Automatic Conversion. If at any time after the Issuance Date and prior to
the Maturity Date, the Company obtains Stockholder Approval, then the
outstanding Principal amount of this Note automatically shall convert into
shares of Common Stock at the Conversion Price (as defined below) as of 12:00
noon, New York City time, on the Stockholder Approval Date; provided that such
conversion shall not occur if an Event of Default has occurred and is continuing
on the Stockholder Approval Date. If an Event of Default that occurred prior to
the Stockholder Approval Date and was continuing on the Stockholder Approval
Date is subsequently cured prior to the earlier to occur of (i) the Maturity
Date and (ii) the acceleration of this Note by the Holder, then the Note shall
automatically convert into shares of Common Stock at the Conversion Price as of
12:00 noon, New York City time on the date of such cure. Accrued and unpaid
interest on the Conversion Date shall be payable in cash by the Company. The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. Except as provided in this
Section 3(a), this Note shall not be convertible into shares of Common Stock.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of this Note shall be determined by dividing (x) the outstanding
Principal amount of this Note as of 12:00 noon, New York City time, on the
Conversion Date by (y) the Conversion Price.

(c) Mechanics of Conversion. The Company shall notify the Holder of the
automatic conversion in writing within one (1) Trading Day after the Conversion
Date. Within three (3) Trading Days after the Conversion Date, the Company shall
cause the Transfer Agent to issue, and the Company shall deliver, to the address
of such Holder set forth in the Purchase Agreement or to such address as
specified by the Holder in writing to the Company at least two (2) Business Days
prior to the Conversion Date, a certificate, registered in the name of the

 

2



--------------------------------------------------------------------------------

Holder or its designee, for the number of Conversion Shares to which the Holder
shall be entitled. With respect to Interest payable in cash, the Company shall
pay to the Holder within two (2) Business Days of the Conversion Date, in cash
in accordance with Section 17(c), the amount of any such Interest payable on the
Conversion Date.

4. GRANT OF SECURITY INTEREST. As collateral security for the Obligations, the
Company hereby grants to Prendel LLC, for itself as a Holder of a Note and on
behalf of all of the holders of the Other Notes (in such capacity, the “Lead
Investor”), a continuing, first priority security interest in the Deposit
Account, all funds therein, and all cash and non-cash proceeds thereof
(collectively, the “Collateral”). The security interest in the Collateral shall
remain in effect until all of the Obligations to the holders of the Notes are
fully paid and satisfied.

5. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the Company’s failure to pay to the Holder any amount of Principal or
Interest when and as due under this Note and the continuation of such failure
for a period of at least five (5) Trading Days;

(ii) the commencement by the Company of a voluntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or of any other case or proceeding to be adjudicated as
bankrupt or insolvent, or the consent by it to the entry of a decree, order,
judgment or other similar document in respect of the Company in an involuntary
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal, state or foreign law, or the consent by it to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of corporate action by the Company
in furtherance of any such action;

(iii) the commencement against the Company by a third party of bankruptcy,
insolvency, reorganization or liquidation proceedings or other similar
proceedings for the relief of debtors and the same shall not be dismissed within
sixty (60) days of their initiation;

(iv) any representation or warranty made by the Company in Section 3.1 of the
Purchase Agreement shall prove to be incorrect as of the time it was made and
all such incorrect representations and warranties made by the Company shall,
when taken together in the aggregate, result in a Material Adverse Effect;

 

3



--------------------------------------------------------------------------------

(v) the Company shall (i) merge with any Person, other than a merger with any
subsidiary of the Company in which the Company is the surviving corporation,
(ii) sell all or substantially all of its assets to any person or entity, or
(iii) sell any equity interests of the Company if, after giving effect to such
sale of equity interests of the Company, any person or group (as such term is
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended),
would own more than 50% of the issued and outstanding equity interests of the
Company; or

(vi) the Company shall breach any of the covenants set forth in Section 10 of
this Note or in Section 4.5 of the Purchase Agreement.

Upon the occurrence of an Event of Default with respect to this Note or any
Other Note, the Company shall promptly deliver written notice thereof via
facsimile and overnight courier (with next day delivery specified) (an “Event of
Default Notice”) to the Holder.

(b) If an Event of Default specified in Sections 5(a)(i), 5(a)(iv), 5(a)(v) or
5(a)(vi) occurs, then the Holder may, by written notice to the Company, declare
this Note to be forthwith due and payable, as to Principal and all accrued
Interest, whereupon this Note shall become forthwith due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company. If any Event of Default specified in
Sections 5(a)(ii) or (iii) occurs, the Principal of and accrued Interest on this
Note shall automatically forthwith become due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Company.

(c) If any Event of Default shall have occurred and be continuing:

(i) The Lead Investor, on behalf of the holders of the Notes, may exercise in
respect of the Collateral all of the rights and remedies of a secured party upon
default under the Uniform Commercial Code and under applicable law. Any surplus
of the Collateral held by the Lead Investor remaining after the payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

(ii) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay the Obligations, the Company shall be liable for the
deficiency, together with interest thereon at the Default Rate.

(iii) The Lead Investor shall not be required to marshal any present or future
collateral security (including, but not limited to, the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of the Lead Investor’s rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
the Company lawfully may, the Company hereby agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Lead Investor’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of

 

4



--------------------------------------------------------------------------------

the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Company hereby irrevocably waives the benefits of all such laws.

(iv) Upon the indefeasible payment in full of the Obligations, (i) the security
interests created hereby shall terminate and all rights to the Collateral shall
revert to the Company, and (ii) the Investors will, upon the Company’s request
and at the Company’s expense, (A) return to the Company such of the Collateral
as shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof, and (B) execute and deliver to the Company such documents as the
Company shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever. Notwithstanding the foregoing,
the Obligations shall continue to be effective or shall be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned

(d) If any Event of Default occurs and is continuing, the Holder may pursue any
available remedy to collect the payment of Principal and Interest or to enforce
the performance of any provision of this Note. If an Event of Default occurs and
is continuing, the holder of this Note may proceed to protect and enforce its
rights by an action at law, suit in equity or other appropriate proceeding. No
course of dealing and no delay on the part of the holder of this Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Note upon the holder hereof shall be exclusive of any
other right, power or remedy referred to herein or now or hereafter available at
law, in equity, by statute or otherwise.

6. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or similar action) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or similar action)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 6(a) shall become effective immediately after the effective date of such
subdivision or combination.

(b) Calculations. All calculations under this Section 6 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

5



--------------------------------------------------------------------------------

7. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

8. RESERVATION OF AUTHORIZED SHARES. The Company shall initially reserve out of
its authorized and unissued Common Stock, and for so long as any of the Notes
are outstanding the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, a number of shares of
Common Stock equal to the maximum number of Conversion Shares issuable pursuant
to the Notes (determined without taking into account any limitations on the
conversion of the Notes set forth therein). If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of the entire outstanding principal amount of the Notes, without
limitation of such other remedies as shall be available to the Holder of this
Note, the Company will use its commercially reasonable efforts to take such
corporate action as may, in the opinion of counsel, be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes

9. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, but not limited to, the Delaware
General Corporation Law).

10. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

(a) Rank. All payments due under this Note shall rank pari passu with all Other
Notes.

(b) Preservation of Existence, Etc. The Company shall maintain and preserve its
existence, rights and privileges.

(c) Incurrence of Indebtedness. Without the approval of the Board of Directors
of the Company by a vote of at least 4 of the 5 members of the Board of
Directors of the Company, the Company shall not (y) create, incur, assume,
suffer to exist or otherwise become or remain liable with respect to, any
indebtedness for borrowed money other than pursuant to the Credit Agreement or
(z) grant any Lien (as defined in the Purchase Agreement) on the assets of the
Company or its subsidiaries; provided, however, that the foregoing restriction
shall not, subject to Section 10(f)(ii) of this Note, in any way, apply to,
prohibit or otherwise restrict (i) the Salus Liens (as defined in the Purchase
Agreement) or (ii) any other Liens that are permitted under the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

(d) Issue Securities. Without the approval of the Board of Directors of the
Company by a vote of at least 4 of the 5 members of the Board of Directors of
the Company, the Company shall not issue or sell any shares of the capital stock
of the Company or issue any options, warrants or convertible securities, other
than pursuant to (i) the Follow-On Offering (as defined in the Purchase
Agreement), (ii) that certain Stockholder Rights Agreement between the Company
and American Stock Transfer & Trust Company, as Rights Agent, (iii) the exercise
of options or warrants to purchase shares of the Company equity interests
existing on the date hereof and (iv) the grant of options or the issuance of
shares of restricted stock to officers, directors and employees pursuant to the
Company’s equity incentive plans (and the exercise of any such options granted
after the date hereof).

(e) Deposit Account Control Agreement. Within fifteen (15) days of the Issuance
Date, the Company will cause the bank or financial institution at which the
Deposit Account shall be maintained to enter into with the Company and the Lead
Investor a deposit account control agreement in form and substance acceptable to
the Lead Investor (such acceptance not to be unreasonably withheld or delayed).
The Lead Investor will promptly comment on the form of deposit account control
agreement.

(f) Use of Proceeds of Deposit Account Control Agreement. For so long as the
Notes are outstanding, the Company shall not (i) use or withdraw any of the
proceeds in the Deposit Account (except for an amount equal to the Principal
amount of the Notes so converted into Common Stock in accordance with the terms
of the Notes) or (ii) grant any Lien on or any Person (other than Lead Investor,
on behalf of the holders of the Notes) any interest in the Deposit Account or
the proceeds thereof.

11. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.

12. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder in whole or in part, subject only to the provisions of the restrictive
legend set forth at the top of the first page of this Note; provided that, so
long as no Event of Default has occurred and is continuing, any such sale,
assignment or transfer shall be subject to the prior written consent of the
Company, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, further, that any partial offer, sale, assignment or
transfer of this Note shall be in a principal amount not less than $250,000.

13. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred as permitted under Section 12
above, the Holder shall surrender this Note to the Company along with a duly
executed copy of the transfer instrument attached hereto as Exhibit A, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Note (in accordance with Section 13(c)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less than the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 13(c)) to the Holder representing the outstanding
Principal not being transferred.

 

7



--------------------------------------------------------------------------------

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 13(c))
representing the outstanding Principal.

(c) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest on the Principal and Interest of
this Note, from the Issuance Date.

14. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this Note. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required. The Company shall provide all information and documentation to the
Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Note (including,
without limitation, compliance with Section 10).

15. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the Purchase Agreement shall have the meanings
ascribed to such terms on the Issuance Date in the Purchase Agreement unless
otherwise consented to in writing by the Holder.

16. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

8



--------------------------------------------------------------------------------

17. NOTICES; CURRENCY; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 7 of the Purchase Agreement. The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.

(b) Currency. All principal, interest and other amounts owing under this Note or
any Transaction Document that, in accordance with their terms, are paid in cash,
shall be paid in United States Dollars (“U.S. Dollars”).

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by
(i) wire transfer of immediately available funds to such Person according to
wire transfer instructions previously provided to the Company in writing or
(ii) a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day.

18. CANCELLATION. After all Principal and accrued Interest at any time owed on
this Note have been paid in full (or upon conversion of this Note in accordance
with Section 3 hereof, together with payment of any Interest due and owing upon
conversion in accordance with Section 3 hereof), this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

19. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

20. SEVERABILITY. If any provision of this Note is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby and the parties will attempt to agree upon a valid and enforceable
provision that is a reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Note.

21. GOVERNING LAW. THE CORPORATE LAWS OF THE STATE OF DELAWARE SHALL GOVERN ALL
ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD DEFER TO THE LAW OF ANOTHER JURISDICATION. THE COMPANY AND THE HOLDER
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL

 

9



--------------------------------------------------------------------------------

COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR THE HOLDER HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR THE HOLDER, ANY CLAIM THAT IT IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER. THE COMPANY AND THE HOLDER EACH HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY
AND THE HOLDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

22. MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and, if there shall remain any excess
after such application, such excess shall be refunded to the Company.

23. APPOINTMENT OF LEAD INVESTOR.

(a) Appointment. The Holder hereby designates Lead Investor to act as agent
(“Agent”) for the holders of the Notes with respect to any and all actions taken
by the Lead Investor, on behalf of the holders of the Notes and the other
Transaction Documents with respect to the Collateral (including under Section 4
and Section 5(c) hereof). The Holder hereby irrevocably authorizes Lead Investor
to take such action on its behalf with respect to the Collateral under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Lead Investor by the terms hereof and thereof and
such other powers as are reasonably incidental thereto and Lead Investor shall
hold all Collateral, payments of principal and interest, fees, charges and
collections received pursuant to the Transaction Documents in its capacity as
Agent (and not in its individual capacity as a holder of a Note), for the
ratable benefit of the holders of the Notes in proportion to the aggregate
amounts then due and owing to the holders under the Notes. Agent may perform any
of its duties hereunder by or through its agents or employees. As to any matters
not expressly provided for by the Transaction Documents, Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Holders, and such

 

10



--------------------------------------------------------------------------------

instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the other Transaction Documents or applicable law
unless Agent is furnished with an indemnification reasonably satisfactory to
Agent with respect thereto.

(b) Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in the Notes. Neither Agent nor any of its officers,
directors, partners, employees or agents shall be (i) liable for any action
taken or omitted by them as such hereunder or in connection herewith, unless
caused by its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment), or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by the Company contained in any of the Transaction Documents or
for any failure of the Company to perform its obligations under any of the
Transaction Documents. Agent shall not be under any obligation to any holder of
the Notes to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, the Transaction Documents, or
to inspect the properties, books or records of the Company. The duties of Agent
shall be mechanical and administrative in nature; Agent shall not by reason of
the Transaction Documents have a fiduciary relationship in respect of the Holder
or any other holder of the Notes; and nothing herein, expressed or implied, is
intended to or shall be so construed as to impose upon Agent any obligations in
respect of the Transaction Documents except as expressly set forth herein.

(c) Lack of Reliance on Agent and Resignation. Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of the Transaction Documents or existence of any
Event of Default. Agent may resign on thirty (30) days’ written notice to each
of the holders of the Notes and the Company and upon such resignation, the
Required Holders will promptly designate a successor Agent. Any such successor
Agent shall succeed to the rights, powers and duties of Agent, and the term
“Agent” shall mean such successor agent effective upon its appointment, and the
former Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such former Agent. After any
Agent’s resignation as Agent, the provisions of this Section 23 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

(d) Certain Rights of Agent. If Agent shall request instructions from the
holders of the Notes with respect to any act or action (including failure to
act) in connection with the Notes or with respect to the Collateral, Agent shall
be entitled to refrain from such act or taking such action unless and until
Agent shall have received instructions from the Required Holders; and Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, the holders of the Notes shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Holders.

 

11



--------------------------------------------------------------------------------

(e) Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, email, order or other document
or telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to the Notes and the other Transaction Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

(f) Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default hereunder, unless Agent has received
written notice from a holder of the Notes or the Company referring to the Notes,
describing such Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to the holders of the Notes. Agent shall take such action with
respect to such Event of Default in respect of the Collateral as shall be
reasonably directed by the Required Holders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Event of Default in respect of the Collateral as it shall deem advisable in the
best interests of the holders of the Notes.

(g) Indemnification. To the extent Agent is not reimbursed and indemnified by
the Company, each holder of the Notes will reimburse and indemnify Agent in
proportion to its respective portion of the Notes outstanding, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of the
Notes or the other Transaction Documents; provided that, the holders of the
Notes shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Agent’s gross (not mere) negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

(h) Agent in its Individual Capacity. With respect to the rights of Agent
arising under the Note purchased by it and the other Transaction Documents to
which it is a party, the Agent shall have the same rights and powers hereunder
as any other holder of the Notes as if it were not performing the duties as
Agent specified herein.

24. COLLECTION. The Company agrees to pay all reasonable costs and expenses
incurred by the Holder or the Agent, on behalf of the holders of the Notes,
including reasonable attorneys’ fees (including those for appellate
proceedings), incurred in connection with any Event of Default or in connection
with the collection or attempted collection or enforcement hereof, whether or
not legal proceedings may have been instituted.

25. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

12



--------------------------------------------------------------------------------

(b) “Collateral” shall have the meaning assigned to that term in the Purchase
Agreement.

(c) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

(d) “Conversion Date” means the date upon which this Note is converted pursuant
to Section 3(a).

(e) “Conversion Price” means, $1.05, subject to adjustment as provided herein.

(f) “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Notes.

(g) “Credit Agreement” means that certain Credit Agreement, dated as of June 14,
2013, as amended to date and in effect from time to time, among the Company, as
the Lead Borrower for the Borrowers named therein, the Guarantors named therein,
Salus Capital Partners, LLC, as Administrative Agent and Collateral Agent, and
the other lenders party thereto.

(h) “Deposit Account” means the deposit account of the Company established by
the Company for the purpose of holding the proceeds of the Notes during the
period provided for in the Purchase Agreement.

(i) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the
United States Code) or under any other bankruptcy or insolvency law, assignments
for the benefit of creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

(j) “Interest Rate” means Seven and Twenty-Five Hundredths percent (7.25%) per
annum. The “Interest Rate” shall in all cases be subject to adjustment as set
forth in Section 2.

(k) “Material Adverse Effect” shall mean any set of circumstances or events
which (i) has or could reasonably be expected to have any material adverse
effect upon the business, properties, assets, financial condition, results of
operations or prospects of the Company and its subsidiaries taken as a whole,
(ii) impairs or could reasonably be

 

13



--------------------------------------------------------------------------------

expected to impair the ability of the Company to perform its obligations under
the Transaction Documents, or (iii) impairs or could reasonably be expected to
impair the ability of the Holder to enforce its legal remedies pursuant to the
Transaction Documents.

(l) “Maturity Date” means the earlier of (i) [            , 20    ]3 and
(ii) the Trading Day after the Stockholder Meeting (as defined in the Purchase
Agreement) if Stockholder Approval is not obtained at the Stockholder Meeting.

(m) “Obligations” means for so long as the Notes are outstanding, the payment by
the Company, as and when due and payable (by scheduled maturity, acceleration,
demand or otherwise, but not including the payment of any Notes by conversion
thereof into shares of Common Stock), of all principal and interest from time to
time owing by the Company under the Notes, including, without limitation, all
interest that accrues after the commencement of any Insolvency Proceeding of the
Company, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of an Insolvency Proceeding.

(n) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

(o) “Purchase Agreement” means that certain Securities Purchase Agreement, dated
as of the Issuance Date, by and among the Company and the initial holders of the
Notes pursuant to which the Company issued the Notes and the Warrants, as may be
amended, modified or supplemented from time to time.

(p) “Principal Market” means the Nasdaq Global Market.

(q) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding (which
majority must include the Lead Investor).

(r) “Stockholder Approval” means approval by the stockholders of the Company of
the issuance of all of the Conversion Shares issuable under the Notes in
accordance with applicable law and the rules and regulations of the Principal
Market.

(s) “Salus Liens” shall have the meaning ascribed to it in the Purchase
Agreement.

(t) “Stockholder Approval Date” the date on which the Company obtains
Stockholder Approval.

(u) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which

 

3 

6 months from the Issuance Date.

 

14



--------------------------------------------------------------------------------

the Common Stock is then traded, provided that “Trading Day” shall not include
any day on which the Common Stock is scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00 p.m.,
New York City time) unless such day is otherwise designated as a Trading Day in
writing by the Holder.

(v) “Transaction Documents” means this Note, the Other Notes, the Purchase
Agreement, together with any amendments, restatements, extensions or other
modification thereto.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

dELiA*s, Inc. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto [NAME OF ASSIGNEE] the within instrument of dELiA*s, Inc. and does hereby
irrevocably constitute and appoint [            ] as Attorney to transfer said
instrument on the books of the within-named Company, with full power of
substitution in the premises.

Please Insert Social Security or Other Identifying Number of Assignee:

Dated:             , 20    

 

By:  

 

  Name:   Title:

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within instrument in every particular, without
alteration or enlargement or any change whatever.